DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 1/15/22.
3.    Claims 1, 3, 4, 8 and 9 are pending.
				
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 10296295) and in view VINCENT (US 20020010022) and Lindsey (US 5016881) and further in view of Rapp (US 4713787) and further in view of Weiss (US 20030199302).
6.	Regarding claim 1, Jackson discloses a lottery number generating assembly (i.e. A portable entertainment ball) being configured to randomly select and subsequently display a plurality of numbers for a lottery (i.e. the screen 12 displays random lottery numbers for the desired game), said assembly comprising (abstract and Col 3, 44 - 51): 
a housing (i.e. part 52)) being longitudinally elongated (longitudinally elongated via the sphere shown in FIG. 1)  (FIG. 3 and Col 4, 4 – 7; The sphere of FIG. 1 meet the claim limitation of longitudinally elongated because the sphere have a diameter/length attribute); 
a control circuit (i.e. processor 28) being positioned within said housing (FIG. 8 and Col 3, 29 - 39); 
a random number generator (i.e. the internal random number generator) being positioned within said housing, said random number generator randomly selecting five numbers each ranging between 1 and 99 when said random number generator is turned on (i.e. activate the internal random number generator) wherein said random number generator is configured to randomly select numbers for playing power ball lottery or mega ball lottery (i.e. Mega Million and PowerBall as described in Col 1, 27 – 28 and shown in FIG. 3) (Col 1, 27 – 28 and Col 3, 40 – 59 and Col 4, 11 – 16 and FIG. 3; The examiner take official notice that it is well known in the art at the time of filing the present application that a random number selection range can be ranging between 1 and 99 (as evidenced by Lindsey (US 5016881), Col 3, 53 – 59, “display 13 directed by circuitry to sequentially generate a double digit sequential series of numbers from 0 through 99”));
a display system displaying indicia comprising a respective one of the randomly selected numbers wherein said display system is configured to display the randomly selected numbers for a user to play the power ball lottery or the mega ball lottery (i.e. Mega Million and PowerBall as described in Col 1, 27 – 28 and shown in FIG. 3) (abstract and Col 1, 27 – 28 and Col 3, 44 – 51 and FIG. 3; The user now pushes the number selection button on the portable entertainment ball 10 to activate the internal random number generator. In a few seconds, the screen 12 displays random lottery numbers for the desired game)
said control circuit receives a power ball input, a mega ball input (abstract and Col 1, 27 – 28 and Col 3, 29 - 39); 
said random number generator is electrically coupled to said control circuit, said random number generator being turned on to select five power ball numbers when said control circuit receives said power ball input (abstract and Col 1, 27 – 28 and Col 3, 29 - 39 and 44 – 51); 
said random number generator is turned on to select five mega ball numbers when said control circuit receives said mega ball input (abstract and Col 1, 27 – 28 and Col 3, 29 - 39 and 44 – 51); 
said plurality of input devices (i.e. touch screens) including a set of number input device (i.e. screens), a power ball input device (i.e. screens) and a mega ball input device (i.e. screens) (paragraphs 3 and 17 and FIG. 1).
the portable entertainment ball 10 has a circular globe shape and it is provided that the inventor contemplates additional shapes for the portable entertainment ball 10 (paragraph 13)
Jackson fails to explicitly disclose the following limitations:
and a plurality of touch screens, each of said touch screens being coupled to said housing, each of said touch screens being electrically coupled to said control circuit, 
(The display system comprises) a plurality of touch screens.
VINCENT teaches:
and a plurality of touch screens (i.e. the touch screens described in paragraph 83), each of said touch screens being coupled to said housing, each of said touch screens being electrically coupled to said control circuit (paragraphs 47, 48 and 83 and FIG. 12 and 13), 
(The display system comprises) a plurality of touch screens (i.e. the touch screens described in paragraph 83) (paragraphs 47, 48 and 83 and FIG. 12 and 13).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified Jackson in view VINCENT to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by including a touch screen system).
The combination of Jackson and VINCENT teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
a reselect input
and said random number generator is turned on to select a single number when said control circuit receives said reselect input.
Lindsey teaches:
a reselect input (Col 3, lines 62 – 65 and claim 1; Col 3, lines 62 – 65 teaches a reset button 14 mounted to a top surface of the housing 12 to manually restart the sequencing as desired by an individual)
and said random number generator (i.e. a random number generator associated with the random number sequencing described in Col 3, lines 62 - 65) is turned on to select a single number (i.e. a single number shown on display 13 as shown in FIG. 1) when said control circuit (i.e. sequential numeric generator described in the abstract) receives said reselect input (Abstract and Col 3, lines 53 – 58 and 62 – 65 and FIG. 1).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Jackson and in view VINCENT in view of Lindsey to include the aforementioned method in order to provide a new and improved numeric generator apparatus wherein the same generates random numbers for use by an individual in the playing and selection of lottery numbers in a readily securable version in association with a writing instrument to enable an individual to have availably of a writing instrument in the notation and calculating of desired numbers for play in a lottery type game (as described by Lindsey, Col 1, lines 40 - 49).
The combination of Jackson, VINCENT and Lindsey fail to explicitly disclose the following limitations:
said housing has a top side, a first lateral side and a second lateral side; 
set of number screens displays the five numbers selected for the power ball lottery when said power ball screen is touched; and said set of number screens displays the five numbers selected for the mega ball lottery when said mega ball screen is touched.
Rapp teaches:
said housing has a top side (i.e. side with all the keys/buttons as shown in (FIG. 2), a first lateral side and a second lateral side (i.e. the right end/side of left end/side of the gaming device as shown in FIG. 2); and each of said (FIG. 2 and 4 and Col 2, 63 – Col 3, 2)
said set of number screens displays the five numbers selected for the power ball lottery when said power ball screen is touched; and said set of number screens displays the five numbers selected for the mega ball lottery when said mega ball screen is touched (paragraphs 47, 48 and 83 and FIG. 12 and 13).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Lindsey in view of Rapp to include the aforementioned method in order to adjusting the circular shape of the portable entertainment ball to provide for at least one shallow or flattened area that makes the device more stable when positioned on a desk or similar flat surface (as described by Jackson, paragraph 13).
The combination of Jackson, VINCENT, Lindsey and Rapp fail to explicitly disclose the following limitations:
said control circuit receives said reselect input when any of said number screens is touched for randomly selecting a different number on said number screen that has been touched
Weiss teaches:
said control circuit (i.e. processor described in paragraphs 27 and 61) receives said reselect input when any of said number screens is touched for randomly selecting a different number on said number screen that has been touched (FIG. 4B and paragraphs 27 and 61; the examiner is interpreting the claim number screen as the combination of part 107 and 120 of FIG. 4B).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Jackson, VINCENT, Lindsey and Rapp in view of Weiss in order to encourage player participation/encourages the purchase of lottery tickets by the consumer (as described by Weiss, paragraph 10).
7. 	Regarding claim 3, Jackson also discloses a power ball button being movably coupled to said housing, said power ball button (i.e. the power ball button shown in FIG. 3) being electrically coupled to said control circuit, said control circuit receiving said power ball input when said power ball button is depressed (abstract and Col 1, 27 – 28 and Col 4, 4 – 18 and FIG. 3).  
8.	Regarding claim 4, Jackson also discloses a mega ball button being movably coupled to said housing, said mega ball button (i.e. the mega ball button shown in FIG. 3) being electrically coupled to said control circuit, said control circuit receiving said mega ball input when said mega ball button is depressed (abstract and Col 1, 27 – 28 and Col 4, 4 – 18 and FIG. 3).  
9. 	Regarding claim 8, Jackson also discloses The assembly according to claim 1, further comprising: a power button being movably coupled to said housing, said power button being electrically coupled to said control circuit for turning said control circuit on and off; and a power supply being removably positioned in said housing, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (Col 4, 38 – 41 and 47 – 53; The battery circuit 64 has at least one battery 66 and an on/off switch 68 being connected to said battery circuit 64 for switching the portable entertainment ball 10 on and off as needed; the various housing contents as shown in FIG. 8 can be adjusted or the user can simply replace the battery 66; Once the portable entertainment ball 10 is twisted into an open state, the various housing contents as shown in FIG. 8 can be adjusted or the user can simply replace the battery 66).  

10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 10296295) and in view of VINCENT (US 20020010022) and further in view of Rapp (US 4713787) and in view of Lindsey (US 5016881) and further in view of Weiss (US 20030199302).
11.	Regarding claim 9, Jackson discloses a lottery number generating assembly (i.e. A portable entertainment ball) being configured to randomly select and subsequently display a plurality of numbers for a lottery (i.e. the screen 12 displays random lottery numbers for the desired game), said assembly comprising (abstract and Col 3, 44 - 51): 
a housing (i.e. part 52)) being longitudinally elongated (longitudinally elongated via the sphere shown in FIG. 1)  (FIG. 3 and Col 4, 4 – 7; The sphere of FIG. 1 meet the claim limitation of longitudinally elongated because the sphere have a diameter/length attribute); 
a control circuit (i.e. processor 28) being positioned within said housing (FIG. 8 and Col 3, 29 - 39); 
a random number generator (i.e. the internal random number generator) being positioned within said housing, said random number generator randomly selecting five numbers each ranging between 1 and 99 when said random number generator is turned on (i.e. activate the internal random number generator) wherein said random number generator is configured to randomly select numbers for playing power ball lottery or mega ball lottery (i.e. Mega Million and PowerBall as described in Col 1, 27 – 28 and shown in FIG. 3) (Col 1, 27 – 28 and Col 3, 40 – 59 and Col 4, 11 – 16 and FIG. 3; The examiner take official notice that it is well known in the art at the time of filing the present application that a random number selection range can be ranging between 1 and 99 (as evidenced by Lindsey (US 5016881), Col 3, 53 – 59, “display 13 directed by circuitry to sequentially generate a double digit sequential series of numbers from 0 through 99”));
a display system displaying indicia comprising a respective one of the randomly selected numbers wherein said display system is configured to display the randomly selected numbers for a user to play the power ball lottery or the mega ball lottery (i.e. Mega Million and PowerBall as described in Col 1, 27 – 28 and shown in FIG. 3) (abstract and Col 1, 27 – 28 and Col 3, 44 – 51 and FIG. 3; The user now pushes the number selection button on the portable entertainment ball 10 to activate the internal random number generator. In a few seconds, the screen 12 displays random lottery numbers for the desired game)
that said plurality of input devices (i.e. touch screens) including a set of number input device (i.e. screens), a power ball input device (i.e. screens) and a mega ball input device (i.e. screens) (paragraphs 3 and 17 and FIG. 1).
Jackson also discloses that the portable entertainment ball 10 has a circular globe shape and it is provided that the inventor contemplates additional shapes for the portable entertainment ball 10 (paragraph 13)
said control circuit receives a power ball input, a mega ball input (abstract and Col 1, 27 – 28 and Col 3, 29 - 39); 
said random number generator is electrically coupled to said control circuit, said random number generator being turned on to select five power ball numbers when said control circuit receives said power ball input (abstract and Col 1, 27 – 28 and Col 3, 29 - 39 and 44 – 51); 
said random number generator is turned on to select five mega ball numbers when said control circuit receives said mega ball input (abstract and Col 1, 27 – 28 and Col 3, 29 - 39 and 44 – 51); 
a power ball button being movably coupled to said housing, said power ball button (i.e. the power ball button shown in FIG. 3) being electrically coupled to said control circuit, said control circuit receiving said power ball input when said power ball button is depressed ((abstract and Col 1, 27 – 28 and Col 4, 4 – 18 and FIG. 3).
a mega ball button being movably coupled to said housing, said mega ball button (i.e. the mega ball button shown in FIG. 3) being electrically coupled to said control circuit, said control circuit receiving said mega ball input when said mega ball button is depressed ((abstract and Col 1, 27 – 28 and Col 4, 4 – 18 and FIG. 3).
a power button being movably coupled to said housing, said power button being electrically coupled to said control circuit for turning said control circuit on and off; and a power supply being removably positioned in said housing, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (Col 4, 38 – 41 and 47 – 53; The battery circuit 64 has at least one battery 66 and an on/off switch 68 being connected to said battery circuit 64 for switching the portable entertainment ball 10 on and off as needed; the various housing contents as shown in FIG. 8 can be adjusted or the user can simply replace the battery 66; Once the portable entertainment ball 10 is twisted into an open state, the various housing contents as shown in FIG. 8 can be adjusted or the user can simply replace the battery 66).  
Jackson fails to explicitly disclose the following limitations:
and a plurality of touch screens, each of said touch screens being coupled to said housing, each of said touch screens being electrically coupled to said control circuit, 
(The display system comprises) a plurality of touch screens.
said set of number screens displays the five numbers selected for the power ball lottery when said power ball screen is touched; and said set of number screens displays the five numbers selected for the mega ball lottery when said mega ball screen is touched
VINCENT teaches:
and a plurality of touch screens (i.e. the touch screens described in paragraph 83), each of said touch screens being coupled to said housing, each of said touch screens being electrically coupled to said control circuit (paragraphs 47, 48 and 83 and FIG. 12 and 13), 
(The display system comprises) a plurality of touch screens (i.e. the touch screens described in paragraph 83) (paragraphs 47, 48 and 83 and FIG. 12 and 13).
said set of number screens displays the five numbers selected for the power ball lottery when said power ball screen is touched; and said set of number screens displays the five numbers selected for the mega ball lottery when said mega ball screen is touched (paragraphs 47, 48 and 83 and FIG. 12 and 13).  
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified Jackson in view VINCENT to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by including a touch screen system).
The combination of Jackson and VINCENT fail to explicitly disclose the following limitations:
said housing has a top side, a first lateral side and a second lateral side; and each of said touch screens is positioned on said top side of said housing, said touch screens being distributed between said first lateral side and said second lateral side of said housing, each of said touch screens being electrically coupled to said control circuit
Rapp teaches:
said housing has a top side (i.e. side with all the keys/buttons as shown in (FIG. 2), a first lateral side and a second lateral side (i.e. the right end/side of left end/side of the gaming device as shown in FIG. 2); and each of said input device (i.e. touch screens) is positioned on said top side of said housing, said input device (i.e. touch screens) being distributed between said first lateral side and said second lateral side of said housing, each of said input device (i.e. touch screens) being electrically coupled to said control circuit (i.e. part 60 shown in FIG. 4) (FIG. 2 and 4 and Col 2, 63 – Col 3, 2)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Jackson and VINCENT in view of Rapp to include the aforementioned method in order to adjusting the circular shape of the portable entertainment ball to provide for at least one shallow or flattened area that makes the device more stable when positioned on a desk or similar flat surface (as described by Jackson, paragraph 13).
The combination of Jackson, Vincent and Rapp teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
a reselect input
and said random number generator is turned on to select a single number when said control circuit receives said reselect input.
Lindsey teaches:
a reselect input (Col 3, lines 62 – 65 and claim 1; Col 3, lines 62 – 65 teaches a reset button 14 mounted to a top surface of the housing 12 to manually restart the sequencing as desired by an individual)
and said random number generator (i.e. a random number generator associated with the random number sequencing described in Col 3, lines 62 - 65) is turned on to select a single number (i.e. a single number shown on display 13 as shown in FIG. 1) when said control circuit (i.e. sequential numeric generator described in the abstract) receives said reselect input (Abstract and Col 3, lines 53 – 58 and 62 – 65 and FIG. 1).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Jackson, Vincent and Rapp in view of Lindsey to include the aforementioned method in order to provide a new and improved numeric generator apparatus wherein the same generates random numbers for use by an individual in the playing and selection of lottery numbers in a readily securable version in association with a writing instrument to enable an individual to have availably of a writing instrument in the notation and calculating of desired numbers for play in a lottery type game (as described by Lindsey, Col 1, lines 40 - 49).
The combination of Jackson, Vincent, Rapp and Lindsey fail to explicitly disclose the following limitations:
said control circuit receives said reselect input when any of said number screens is touched for randomly selecting a different number on said number screen that has been touched
Weiss teaches:
said control circuit (i.e. processor described in paragraphs 27 and 61) receives said reselect input when any of said number screens is touched for randomly selecting a different number on said number screen that has been touched (FIG. 4B and paragraphs 27 and 61; the examiner is interpreting the claim number screen as the combination of part 107 and 120 of FIG. 4B).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Jackson, Vincent, Rapp and Lindsey in view of Weiss in order to encourage player participation/encourages the purchase of lottery tickets by the consumer (as described by Weiss, paragraph 10).

Response to Arguments
12.	Regarding claims 1, 3, 4, 8 and 9, the applicant argues that the cited prior art fail to teach the limitation of “said control circuit receives said reselect input when any of said number screens is touched for randomly selecting a different number on said number screen that has been touched“/the concept of individual selection of randomly generated numbers for replacement by new randomly generated numbers in combination with the other limitations of the claim directed towards the generation of a set of numbers for lottery play) (Remarks, page 6).
	The examiner agrees. However, the new reference Weiss teaches the aforementioned limitations (see rejection above for details).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715